Title: To Alexander Hamilton from Aaron Ogden, 14 March 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town March 14th. 1799
          
          Your favor of the 12th. instant, enclosing a General order, of that date, was received by the mail of Yesterday—I have, accordingly, transmitted information, to Major William Shute, Captain’s, Robert Hunt, Job Stockton, Charles Marles, Walter R. Cole, and Lieutenant John G McWhorter, respectively, together with a regimental order, that the gentlemen above named, do attend the General Court Martial to be convened at New-York on Wednesday next—
          Major Shute had given me to understand, that he will not make any question of rank with Major Wilcocks—
          Should there be any failure to attend on the part of any of the gentlemen, a very good member of the Court, may be found in Captain Benjamin Williamson of the Calvary, who resides in this town, and who is in a situation to attend very conveniently
          I have the honor to be with the highest respect. Your mo: ob. servt
          
            Aaron Ogden
          
          Major Genl. A. Hamilton.
        